DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 23 – 26. Claims 1 – 12 have been cancelled. Claims 13 – 22 and 27 – 28 are withdrawn as being directed to a non-elected Group.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitations “an optoelectronic sensor and/or a camera, and/or wherein the cover is a cover of a transmitter/receiver window” in lines 1 and 2 respectively.  The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (U.S. Patent Publication No. 2016/0244028 A1) in view of Kaminaga et al. (U.S. Patent Publication No. 2013/0255024 A1).
Regarding Independent Claim 23, Wakatsuki teaches a device (peripheral information detection device, 10) for sensing an environment of a vehicle (12; Abstract; Fig. 1), comprising: a housing (Annotated Fig. 3), wherein at least one sensor (sensors, 30) is disposed within the housing (Annotated Fig. 3), the housing (Annotated Fig. 3) having a transmitter/receiver window (detection sections, 30A; Paragraph [0030]) and the cover (24) the cover (24)  being transparent for sensor signals of the sensor (30; Paragraph [0029}; Fig. 2), and the cover (24) covering the transmitter/receiver window (Fig. 4) with respect to an external environment of the device (10); and a cleaning unit (wipers, 36) for cleaning foreign matter from the cover (24; Paragraph [0034]), including at least one movable wiper blade (wiper blade, 36b), which is disposed to wipe off foreign matter on a cover (24) by movement (Paragraph [0034]), wherein the wiper blade (36b) is disposed in an inclined manner (Fig. 3) with respect to a direction of movement (Annotated Fig. 3) of the wiper blade (36b) and is movable so that a force (g) exerted by the moved wiper blade (36b) on the foreign matter has a component (Annotated Fig. 3) in the direction of the force of gravity (Annotated Fig. 3).  

    PNG
    media_image1.png
    606
    440
    media_image1.png
    Greyscale

Wakatsuki does not explicitly teach the at least one movable wiper blade is configured to be: (i) linear and have a constant angle of inclination with respect to the direction of motion or (ii) curved toward the direction of motion.
Kaminaga, however, teaches the at least one movable wiper blade (Annotated Fig. 2) is configured to be: (i) linear (Annotated Fig. 2) and have a constant angle (α) of inclination (Annotated Fig. 2) with respect to the direction of motion (Annotated Fig. 2) or (ii) curved toward the direction of motion.

    PNG
    media_image2.png
    359
    421
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wakatsuki to further include at least one movable wiper blade is configured to be: (i) linear and have a constant angle of inclination with respect to the direction of motion as taught by Kaminaga, to provide an effective configuration to remove stubborn debris from the cover thus efficiently cleaning the cover so that the sensor can transmit signals as needed.
Regarding Claim 24, Wakatsuki, as modified, teaches device wherein at least one of the at least one sensor (30) includes at least one of an optoelectronic sensor or a camera, or the cover is a cover of a transmitter/receiver window of an environmental sensor (Paragraph [0030]).  
Regarding Independent Claim 25, Wakatsuki teaches a method for cleaning foreign matter from a cover (24) of a device (10) for sensing an environment of a vehicle (12; Abstract and Paragraph [0003]), the method comprising: moving at least one wiper blade (36b) of a cleaning unit (36) along the cover (24) so that the force exerted on the foreign matter by the moved wiper blade (36b) has a component in the direction of the force of gravity (Annotated Fig. 3; Paragraphs [0031] and [0033]); wherein the device (10) includes: a housing (Annotated Fig. 3), wherein at least one sensor (30) is disposed within the housing (Annotated Fig. 3), the housing (Annotated Fig. 3) having a transmitter/receiver window (30a) and the cover (24), the cover (24) being transparent for sensor signals of the sensor (30; Paragraphs [0029] and 
Kaminaga, however, teaches the at least one movable wiper blade (Annotated Fig. 2) is configured to be: (i) linear (Annotated Fig. 2) and have a constant angle (α) of inclination (Annotated Fig. 2) with respect to the direction of motion (Annotated Fig. 2) or (ii) curved toward the direction of motion.

    PNG
    media_image2.png
    359
    421
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wakatsuki to further include at least one movable wiper blade is configured to be: (i) linear and have a constant angle of inclination with respect to the direction of motion as taught by Kaminaga, to provide an effective configuration to remove stubborn debris from the cover thus efficiently cleaning the cover so that the sensor can transmit signals as needed.
Regarding Claim 26, Wakatsuki, as modified, teaches the method wherein the at least one sensor (30) includes an optoelectronic sensor and/or a camera, and/or wherein the cover is a cover of a transmitter/receiver window of an environmental sensor (Paragraph [0030]).   
Response to Arguments
Applicant’s arguments, filed July 7, 2021 with respect to reclaim objections have been fully considered and are persuasive; therefore the objection has been withdrawn.
Applicant’s arguments, filed July 7, 2021 with respect to rejected claims 24 – 26 under 35 U.S.C 112 (b) have been fully considered and are persuasive; therefore the rejection has been withdrawn.
Applicant’s arguments, filed July 7, 2021 with respect to rejected claims 23 – 26 under 35 U.S.C 102 with respect to Wakatsuki has been fully considered and are persuasive; therefore the rejection has been withdrawn.
Although Wakatsuki teaches a device for sensing an environment of a vehicle, having a cleaning unit, the reference fails to teach at least one movable wiper blade is configured to be: (i) linear and have a constant angle of inclination with respect to the direction of motion or (ii) curved toward the direction of motion as required by amended claims 23 and 25.
Applicant’s arguments, filed July 7, 2021 with respect to amended claims 23 – 26 with respect to Wakatsuki has been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made with Wakatsuki in view of Kaminaga.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KATINA N. HENSON/Examiner, Art Unit 3723